16‐207‐cv(L) 
     E.J. Brooks Co. v. Cambridge Sec. Seals 
      
                                UNITED STATES COURT OF APPEALS 
                                    FOR THE SECOND CIRCUIT 
                                                       
                                                SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.  
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS 
     PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
     SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
     MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE 
     (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  TO  A 
     SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
     REPRESENTED BY COUNSEL.   
      
 1         At a stated term of the United States Court of Appeals for the Second Circuit, 
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the 
 3   City of New York, on the 3rd day of July, two thousand eighteen. 
 4    
 5         PRESENT:  AMALYA L. KEARSE, 
 6                          RAYMOND J. LOHIER, JR., 
 7                          CHRISTOPHER F. DRONEY, 
 8                                  Circuit Judges. 
 9         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
10    
11         E.J. BROOKS COMPANY, d/b/a TYDENBROOKS, 
12    
13                                  Plaintiff–Counter‐Defendant– 
14                                  Appellant–Cross‐Appellee, 
15                                   
16                                  v.                                            Nos. 16‐207‐cv(L), 
17                                                                                16‐259‐cv(XAP) 
18         CAMBRIDGE SECURITY SEALS, 
19    
20                                  Defendant–Counter‐Claimant– 
21                                  Appellee–Cross‐Appellant. 
22          
23         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
24    
25         FOR PLAINTIFF–COUNTER‐ 
26         DEFENDANT–APPELLANT– 
27         CROSS‐APPELLEE:                                    
 1                                                   DANIEL GOLDMAN (Kerri Ann Law, 
 2                                                   Claudia Pak, Sam Koch, on the brief), 
 3                                                   Kramer Levin Naftalis & Frankel 
 4                                                   LLP, New York, NY. 
 5          
 6         FOR DEFENDANT–COUNTER‐ 
 7         CLAIMANT–APPELLEE–CROSS‐ 
 8         APPELLANT:                                HOWARD SCHUB (Daniel J. Fetterman, 
 9                                                   on the brief), Kasowitz, Benson, Torres 
10                                                   & Friedman LLP, New York, NY. 
11          
12         Appeal from a judgment of the United States District Court for the 

13   Southern District of New York (Loretta A. Preska, then Chief Judge).   

14         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 

15   AND DECREED that the judgment of the District Court is VACATED as to 

16   damages, and the case is REMANDED for further proceedings. 

17         Plaintiff E.J. Brooks Company, d/b/a TydenBrooks (“TydenBrooks”) and 

18   defendant Cambridge Security Seals (“CSS”) cross‐appeal following a jury trial at 

19   which TydenBrooks largely prevailed.  We assume the parties’ familiarity with 

20   the facts and record of the prior proceedings, as set forth in our prior decision in 

21   E.J. Brooks Co. v. Cambridge Security Seals, 858 F.3d 744 (2d Cir. 2017), to which 

22   we refer only as necessary to explain our decision to vacate the judgment as to 

23   damages and remand the case to the District Court for further proceedings. 

24         On appeal, the parties disputed whether TydenBrooks’s damages on its 

25   misappropriation of trade secrets, unfair competition, and unjust enrichment 
                                                2 
 1   claims under New York law could be calculated based on CSS’s avoided costs.  

 2   They also disputed whether, assuming that avoided costs are a permissible 

 3   measure of damages, prejudgment interest under § 5001(a) of the New York Civil 

 4   Practice Law and Rules is mandatory.  Because these disputes implicated 

 5   important, unsettled questions of New York law, we certified to the New York 

 6   Court of Appeals the following questions relating to damages: 

 7          1. Whether, under New York law, a plaintiff asserting claims of 
 8             misappropriation of a trade secret, unfair competition, and unjust 
 9             enrichment can recover damages that are measured by the costs the 
10             defendant avoided due to its unlawful activity. 
11              
12          2. If the answer to the first question is “yes,” whether prejudgment 
13             interest under New York Civil Practice Law and Rules § 5001(a) is 
14             mandatory where a plaintiff recovers damages as measured by the 
15             defendant’s avoided costs. 
16              
17   E.J. Brooks, 858 F.3d at 752.  Concluding that CSS’s remaining challenges not 

18   encompassed by the certified questions were without merit, we affirmed the 

19   District Court’s judgment as to liability.  Id. at 746 & n.2. 

20         In an opinion filed on May 3, 2018, the New York Court of Appeals 

21   answered the first certified question in the negative.  The court held that 

22   “compensatory damages must return the plaintiff, as nearly as possible, to the 

23   position it would have been in had the wrongdoing not occurred—but do no 



                                                3 
 1   more.”  E.J. Brooks Co. v. Cambridge Sec. Seals, No. 26, slip op. at 2 (N.Y. May 3, 

 2   2018).  Having answered the first certified question in the negative, the New 

 3   York Court of Appeals did not reach the second.  Id. at 2 n.1.   

 4         The New York Court of Appeals’s answer to our first certified question 

 5   requires that we vacate the District Court’s judgment as to damages and remand 

 6   the case for further proceedings.  Among other things, on remand the District 

 7   Court may consider whether TydenBrooks has waived any claim for damages 

 8   under any theory other than avoided costs. 

 9         For the foregoing reasons, the judgment of the District Court is VACATED 

10   as to damages, and the case is REMANDED for further proceedings consistent 

11   with the opinion of the New York Court of Appeals and this order.  We thank the 

12   New York Court of Appeals for its assistance in resolving an unsettled question 

13   of New York law.  

14                                          FOR THE COURT: 
15                                          Catherine O’Hagan Wolfe, Clerk of Court 




                                               4